Citation Nr: 1728197	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  11-30 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left foot condition, to include as secondary to service-connected Morton's neuroma of the right foot.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from December 1988 to December 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of this matter was subsequently transferred to the RO in Roanoke, Virginia.

In October 2014, the Veteran and his spouse appeared and testified at a hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In March 2015, the Board issued a decision which, in part, denied the Veteran's claim to service connection for a left foot disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (the Court).  In a September 2016 Memorandum Decision, the Court remanded and vacated the portion of the March 2015 Board decision that denied the Veteran's claim for service connection of a left foot disability. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, a remand to the AOJ is necessary to address several issues and afford the Veteran every opportunity to substantiate his claims.

VA has a statutory duty to assist that may include providing a claimant with a medical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to afford a claimant with an examination, VA must ensure that this examination is adequate.  Id.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

As the Court noted in its Memorandum Decision, the Veteran attended a private examination arranged by VA in March 2013 to evaluate his claim for service connection of a left foot disability.  At that time, the Veteran was found to have a current diagnosis of Morton's neuroma in each foot.  The clinician who conducted this evaluation was not asked to provide an opinion on direct service connection between the Veteran's military service and his current left foot disability.  However, this clinician did offer an opinion regarding whether or not the Veteran's left foot disability was caused or aggravated by the Veteran's service-connected right foot disability.  In the rationale for this opinion that ultimately suggested that it was less likely than not that the Veteran's right foot condition was etiologically related to or aggravated the Veteran's left foot disability, the March 2013 examiner noted that there was no left foot pain while in active duty and that the first noted documentation of left foot pain was an examination report from July 2011.  

Ultimately, the Board finds that the rationale for this opinion is inadequate.  As suggested by the Court, an opinion that is based upon an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  It stands to reason that when the inaccuracy is material to the ultimate determination of a medical examiner, the inaccuracy renders the opinion itself inadequate for VA purposes.  

Here, the Board notes that reports of left foot pain appear both in the Veteran's service treatment records and in subsequent VA treatment records that predate the July 2011 treatment note referenced by the March 2013 examiner.  The Board recognizes that there appears to be some inaccuracies in the initial June 1992 in-service treatment record the Veteran received for left foot symptoms.  In a treatment note from June 22, 1992, the Veteran's treating clinician initially indicated that the Veteran had inverted his right ankle five days earlier while on a PT run.  At that time, the Veteran was reporting pain in the second and third toes with long periods of walking and running.  However, that same treatment note subsequently references the Veteran's left ankle, rather than his right.  Likewise, an in-service treatment record from the following day confirms that the Veteran was seen at that time for treatment relating to his left ankle.

These reports of in-service pain in the Veteran's left foot appear at odds with the rationale supplied by the March 2013 contract examiner.  Similarly, in contrast to this clinician's report that the first documented evidence of left foot pain appearing in the record was from July 2011, the record contains a VA treatment note from October 2009 in which the Veteran reported constant pain, tingling, and trouble walking in "Left and rt foot."  At a podiatry consult in April 2010, the Veteran again reported pain in the "balls of both feet."  Due to the discrepancies between the evidence in the Veteran's in-service and post-service treatment records and the factual background supporting the March 2013 examination, the Board finds that this examination report is inadequate for VA purposes and must be returned.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from an appropriate medical professional other than the medical professional who completed the March 2013 examination cited above.  A complete copy of the Veteran's claims file should be reviewed by this clinician, to include this remand order.  The medical professional is asked to provide an opinion on the following items and provide a complete rationale for each opinion:

a)  Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's current left foot disability was caused by or is otherwise etiologically related to service?  The medical professional is asked to specifically consider the in-service treatment records from June 1992 that include reports of left foot pain with long periods of walking and running.

b)  Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's current left foot disability was caused by or is otherwise etiologically related to his service-connected right foot disability?

c)  Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's current left foot disability has been aggravated by (worsened beyond the natural progression of the disease) by the Veteran's service-connected right foot disability?  In answering this question, the medical professional is asked to specifically consider the July 2011 VA podiatry consultation report.

2.  Thereafter, readjudicate the Veteran's claim.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate time for response before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




